 GOLDEN AGE BEVERAGE CO.GoldenAge Beverage CompanyandGeneralDrivers,Warehousemen and Helpers Local UnionNo. 968,Affiliated with International Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case 23-CA-2600August 21, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND JENKINSOn May 1, 1967, Trial Examiner Charles W.Schneider issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions and supporting brief, andthe entire record in this case, and hereby adopts theTrial Examiner's findings, conclusions, and recom-mendations, except as modified herein. IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Golden Age BeverageCompany, Houston, Texas, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, asherein modified.Delete from paragraph 2(b) that part whch reads"to be furnished" and substitute "provided."iWe do not adopt the Trial Examiner's direction to the RegionalDirector to forward to the Executive Secretary in Washington, D C , forthe official file of Case 23-RC-2730 any material, in the nature of letters,statements, or affidavits related to the representation case, which was apart of the record before him in his disposition of the Respondent's objec-tions to the election and which is not already in the official file of suchcase SeeLTV Electrosystems,Inc , 166 NLRB 938, fn 2, where theBoard overruled essentially the same direction of the same Trial Ex-aminer In the latter case, the Board stated "The documents requested byRespondent in its Supplemental Motion are not part of the record in eitherthe Representation Case I I -RC -2223, or the instant unfair labor practiceproceeding within the meaning of Sections 102 68 and 102 45(b) of theRules and Regulations of the Board, nor are such documents encom-passed within the requirements of Section 9(d) of the Act "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHE REPRESENTATION PROCEEDING[151CHARLES W. SCHNEIDER, Trial Examiner: Upon a peti-tion for certification as collective-bargaining representa-tive filed by General Drivers, Warehousemen and Help-ersLocal Union No. 968, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, WarehousemenandHelpers of America (the Union), the RegionalDirector for Region 23 of the Board on June 27, 1966,approved a stipulation for certification upon consent elec-tionexecuted by Golden Age Beverage Company,Houston, Texas (the Respondent), and by the Union onthe same day. The appropriate bargaining unit was stipu-lated to be the unit set out hereinafter.On August 9, 1966, an election by secret ballot wasconducted in the appropriate unit under the supervisionof said Regional Director, in which election the Unionreceived a majority of the valid ballots cast. On August15, 1966, the Respondent filed timely objections to theelection, based on asserted conduct by the Union affect-ing the results of the election. The Respondent did notrequest a hearing upon the objections. On September 29,1966, the Regional Director, after investigation, issued areport on objections and recommendations, in which herecommended to the Board that the objections be over-ruled and that a certification of representative issue. TheRespondent filed timely exceptions to the RegionalDirector's report, in which it alleged that the RegionalDirector erred in his factual and legal conclusions and innot ordering a hearing on-the objections. The Respondentrequested the Board to sustain its objections or in the al-ternative to order a hearing thereon. On December 9,1966, the Board issued its Decision and Certification ofRepresentative in which it found that the Respondent'sexceptions raised "no material or substantial issues offact or law which would warrant reversal of the RegionalDirector's findings and recommendations." Accordinglythe Board adopted the Regional Director's report andcertified the Union as the bargaining representative underthe Act.'Official notice is taken of the representation proceeding, Case23-RC-2730 See Sec 9(d) of the ActThe Respondent has requested that if the General Counsel's motion forsummary judgment be granted, I make part of the record all the pleadings,briefs, exceptions, letters, statements and affidavits contained in the offi-cial file of the Regional Office in Case 23-RC-2730 The official file inWashington, D C in such case contains either the originals or copies ofthe following documents the petition, the stipulation for certificationupon consent election, the tally of ballots, the certification on conduct ofthe election, the employer's objections to the election, the RegionalDirector's report and recommendations on objections, the employer's ex-ceptions to the Regional Director's report and brief in support thereof,and copies of correspondence between counsel for the Respondent andthe office of the Executive Secretary of the Board in connection with thefiling of the exceptions to the Regional Director's reportI n order that there be a complete record for review, if such is sought, theRegional Director is requested to forward to the Executive Secretary inWashington, D C , for inclusion in the official file any material other thanthe above, in the nature of pleadings, briefs, letters, statements, or af-fidavits related to the case, which was a part of the record before him inhis disposition of the Respondent's objections to the election167 N LRB No. 24 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Complaint CaseOn January 27, 1967, the Union filed the unfair laborpractice charge involved in the instant case, in which it al-leged that since the certification the Respondent hadrefused to bargain with the Union.On February 9, 1967, the General Counsel, by the Re-gionalDirector, issued a complaint alleging that theRespondent had committed unfair labor practices inviolation of Section 8(a)(1) and (5) and Section 2(6) and(7) of the Act, by refusing to bargain with the Union uponrequest. I n due course the Respondent filed its answer tothe complaint.In its answer the Respondent admitted only the allega-tions relating to jurisdiction. It alleged insufficientknowledge as to the allegation that the Union is a labororganization within the meaning of the Act, and deniedthe following allegations of the complaint that: (1) theunit is appropriate, (2) a majority of Respondent's em-ployees selected the Union as their representative, andthat said Union was certified, (3) the Union requestedRespondent to bargain collectively, and (4) Respondentrefused to recognize and bargain collectively with theUnion. The answer further denied the commission of anyunfair labor practices, and alleged various affirmativedefenses in sum reiterating the Respondent's objectionsto the electionOn or about February 25, 1967, the General Counselfiled a motion for summary judgment contending thatthere is no genuine or disputed issue as to any materialfact. In support thereof the General Counsel submits thatRespondent has advanced no facts which would con-stitute a basis for it to relitigate in the instant unfair laborpractice proceeding the issues which were considered bythe Regional Director and the Board and overruled in theprior representation case.On March 2, 1967, 1 issued an Order to Show Causeon the motion for summary judgment postponing thescheduled hearing indefinitely, and directing the partiesto show cause as to whether the motion for stimmaryjudgment should be granted. In due course the Respond-ent and the General Counsel filed responses to theOrder to Show Cause.On April 19, 1967, 1 issued a further telegraphic orderdirecting the filing of further statements concerningwhether certain letters from the Union to the Respondentrelating to demands to bargain were sent to and receivedby the Respondent. Responses establishing receipt by theRespondentof such letters have been received.Ruling on Motion for Summary JudgmentThe Respondent opposes the General Counsel's mo-tion for summary judgmentThe Respondent's brief is devoted substantially to ar-gument on the merit of its assertions in the representationcase, namely, that its objections to the election shouldhave been sustained, that the Union is thus not the legalrepresentative, and that in any event the Respondent was2Pittsburgh Plate Glass Company v N L R B,313 U S 146, 162,Collins & Aikman Corporation,160 NLRB 175030 KVan and Storage, Inc ,127 N LRB 1537,E-Z Davies Chevrolet,161NLRB 1380 And seeAir Control Products of St Petersburg, Inc,335 F 2d 245, 249 "If there is nothing to hear, then a hearing is a sense-improperly deprived of a hearing upon the objections.The Respondent requests the Trial Examiner to sustainits objections and set aside the election, or in the alterna-tive to find a hearing necessary upon the allegations of thecomplaint in which the Respondent's objections to theelection shall be litigated In addition the Respondentpressesotherproceduralobjectionstosummaryjudgment: It is entitled as a matter of law to a hearingunder Section 10(b) of the Act; the objections raised sub-stantial and material factual issues requiring hearing; it isentitled to cross-examine all witnesses who gave state-ments or affidavits to the Regional Director in connectionwith his investigation of the Respondent's objections tothe election; lacking access to the record of investigation,the Respondent is without knowledge of the facts ascer-tained in the investigation; and finally, if a hearing wereheld on the complaint the Respondent "could prove nu-merous other illegal and improper acts" by the Union. Ifind none of these objections to judgment sustained.It has been seen that the Respondent's exceptions tothe Board, with respect to the Regional Director's actionin finding the Respondent's objections to the election un-substantiated, were considered by the Board and found toraise no substantial or material issues warranting rever-sal.The Board thereupon certified the Union as the bar-gaining representative in the appropriate unit It is there-fore clear that the Respondent seeks to litigate in this un-fair labor practice proceeding issues which have beenfinally decided by the Board in the representationproceeding This the Respondent may not do before theTrialExaminer. It is established Board policy, in theabsence of newly discovered or previously unavailableevidence, not to permit litigation in a complaint case of is-sues which were or could have been litigated in a prior re-lated representation proceeding.2This policy is applicable even though no formal hearingon objections has been provided by the Board. Such ahearing is not a matter of right unless substantial andmaterial issues are raised. The Board has decided thereare no such issues here."The Trial Examiner has no authority to review theBoard's final disposition of the representation issues or toquestion its conclusions. The Respondent is free, in ex-ceptions to this Decision, to request the Board to recon-sider the determinations made in the representation caseand, in the event of an unfavorable final order by theBoard, the Respondent may request review of the deter-minations in an appropriate court of appeals At this stageof the proceedings, however, absent newly discoveredevidence, the Board's disposition of the representationmatters is the law of the case and binding on the Trial Ex-aminer.Krieger-Ragsdale & Company, Inc.,159 NLRB490;The Puritan Sportswear Corp.,162 NLRB 13;Metropolitan Life Insurance Company,163 NLRB 579.While the Respondent asserts in its Response to TheOrder to Show Cause that at a hearing it "could prove nu-merous other illegal and improper acts" by the Union, theRespondent offers no specification as to these acts, nordoes it state that any such evidence is newly discoveredless and useless formality " CfUnited States Rubber Company,373 F 2d602 (C A 5, 1967), where the court disagreed with the Board's conclu-sion that the objections raised no substantial and material issues requiringhearingThe court is authorized to reverse the Board's conclusions if itdeems them incorrect The Trial Examiner is not GOLDEN AGE BEVERAGE CO.153or previously unavailable. The assertion therefore doesnot provide adequate foundation for a hearing upon thecomplaint.Since there is no right to a hearing unless there are sub-stantial and material issues, and there are no such issueshere, the Respondent is not entitled as a matter of routineto cross-examine all witnesses who gave statements or af-fidavits to the Regional Director during the course of in-vestigation of the objections. As to the Respondent'spoint concerning the absence of a record of the investiga-tion, I have requested the Regional Director to providefor the official file the material sought by the Respondent,insofar as it is related to the case, was before the RegionalDirector in disposing of the election objections, and is notalready in the file. Compliance with that request will pro-vide a complete record.All material issues having been decided by the Boardthere are no issues litigable before a Trial Examiner, andtherefore no matter requiring an evidential hearing. Ac-cordingly the General Counsel's motion for summaryjudgment is granted, and I hereby make the followingfurther findings:1.THE BUSINESS OF THE RESPONDENTGolden AgeBeverageCompany is a Texas corporationwith its principal office and place of business at 700 Cul-len Boulevard, Houston, Texas, where it is engaged in theproduction and sale of soft drinks. For the 12-monthperiod ending February 9, 1967, a representative period,Respondent in the course of its business operationspurchased products and materials valued in excess of$50,000, which were shipped directly to its Houstonplant from points outside the State of Texas. During thesame period Respondent purchased products within theState of Texas valued in excess of $50,000 from supplierswho purchased these products directly from pointslocated outside the State of Texas. The Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union isnow, and has been at all times materialherein,a labor organization within the meaning of Section2(5) of the Act.4111.THEUNFAIR LABOR PRACTICESThe following employees of Respondent constitute aunit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act:All truck drivers at the Employer's Houston, Texas,plant, excluding all other plant employees, office clericalemployees, inside and outside salesmen, guards,watchmen,and supervisors as defined in the Act.5On August 9, 1966, a majority of Respondent's em-ployees in the said unit selected the Union as their collec-tive-bargaining representative in a secret-ballot election,and on September 29, 1966, the Regional Directorrecommended to the Board that it overrule objections tothe election filed by the Respondent.On December 9, 1966, the Board, after considerationof the Respondent's exceptions to the RegionalDirector's recommendations, found the exceptions to bewithout merit and certified the Union as the exclusivecollective-bargaining agent of the employees in the saidunit.At all times since August 9, 1966, the Union has beenthe representative for the purpose of collective bargainingof the employees in the appropriate unit and, by virtue ofSection 9(a) of the Act, has been and is now the exclusiverepresentative of all the employees in the said unit for thepurpose of collective bargaining with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment.On or about December 13, 1966, the Union by letterrequested the Respondent to provide the Union with in-formation concerning conditions of employment withinthe appropriateunitand, on December 30, 1966, andJanuary 12, 1967, the Union by letter requested theRespondent to meet with it for the purpose of contractnegotiations involving the appropriate unit.On or about December 27, 1966, Respondent refused,and continues to refuse,such requests.By such action the Respondent has refused to bargaincollectively in violation of Section 8(a)(5) of the Act andhas interfered with, restrained, and coerced its employeesin violation of Section 8(a)(1) of the Act.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and theentire record in the case, pursuant to Section 10(c) of theAct I recommend that the Board issue the following:ORDERA. For the purpose of determining the effective periodof duration of the certification the initial year of certifica-tion shall be deemed to begin on the date the Respondentcommences to bargain in good faith with the Union as therecognized bargaining representative in the appropriateunit.6B.Golden Age Beverage Company, Houston, Texas,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with GeneralDrivers,Warehousemen and Helpers Local Union No.968, affiliated with Internaticnal Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, as the exclusive collective-bargaining representative4 In view of the Respondent's execution of the stipulationfor certifica-tion on consent election, no substantial issue exists as to the Union'sstatus as a labor organization.In any event,in its Decisionand Certifica-tion of Representative the Board found the Union to be a labor organiza-tion.5The Respondent's answer denies the appropriatenessof the certifiedunit. In the representation stipulation the Respondent stipulated that thisunit was appropriate and in its Decision the Board found it to be so. Noreason is assigned or discernible for the Respondent's shift in position Inthese circumstances the denial in the answer is deemed spurious andsham See NationalLaborRelations Board Rules and Regulations,Series8, as revised January1, 1965, Sec. 102.21,HaneyAluminum(Inc.),335F.2d 749 (C A. 9)6Thepurpose of this provision is to ensure that the employees in theappropriate unit will be accorded the statutorily prescribed services oftheir selected bargaining agent for the periodprovided bylaw. SeeMar-Jac Poultry Company, Inc.,136NLRB785;Commerce Company dlblaLamar Hotel,140 NLRB 226, 229, enfd 328 F 2d 600 (C.A.5); BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F 2d 57 (C A.10). 154DECISIONSOF NATIONALLABOR RELATIONS BOARDof the employees in the following appropriate bargainingunit:All truck drivers at the Employer's Houston, Texas,plant, excluding all other plant employees, office clericalemployees,insideandoutsidesalesmen,guards,watchmen, and supervisors as defined in the Act.(b) Interferingwith the efforts of said Union tonegotiate for or represent the employees in said ap-propriateunitas the exclusive collective-bargainingrepresentative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Upon request, bargain collectively with GeneralDrivers,Warehousemen and Helpers Local Union No.968, affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, as the exclusive representative of the employees inthe appropriate unit with respect to rates of pay, wages,hours of work, and other terms and conditions of employ-ment, and embody in a signed agreement any understand-ing reached.(b)Post at its Houston, Texas, plant, copies of the at-tached notice marked "Appendix."7 Copies of saidnotice, on forms to be furnished by the Regional Directorfor Region 23, after being duly signed by Respondent'sauthorized representative, shall be posted by the Respond-ent immediately upon receiptthereof,and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 23, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.8In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommendedOrder of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."8 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 23, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "DatedByNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT refuse to bargain collectively withGeneral Drivers, Warehousemen and Helpers LocalUnion No. 968; affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusivebargainingrepresentative of all the following employees:All truck drivers at our Houston, Texas,plant, excluding all other plant employees, officeclerical employees, inside and outside salesmen,guards, watchmen and supervisors as defined intheAct.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce employees in the exer-cise of their rights under the Act.WE WILL bargain collectively with the Union asthe exclusive representative of the employees in thebargaining unit and, if an understanding is reached,we willsigna contract with the Union.GOLDEN AGE BEVERAGECOMPANY(Employer)APPENDIX(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 6617 FederalOfficeBuilding, 515 Rusk Avenue, Houston, Texas77002, Telephone 228-4271.